Case 18-13079-KHK        Doc 13   Filed 11/02/18 Entered 11/02/18 14:01:23              Desc Main
                                  Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     HELEN T. MCINTOSH
                                                   Case No. 18-13079-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Violation of 11 U.S.C. §109(e) – Exceeds Statutory Debt Limit. Debtor is
            over the secured debt limit of $1,184,200.00 under 11 U.S.C. §109(e).

            Violation of 11 U.S.C. §1307(e) & §1308(a) – Failure to File Tax Returns at
            Time of 341. According to filed Internal Revenue Service Proof of Claim
            (Claim #1), Debtor has not filed 2017 tax returns.

            Violation of Bankruptcy Rule 4002(b)(1) and 11 U.S.C. §521(a)(3) – Failure
            to cooperate with the Office of the Chapter 13 Trustee. Failure of the Debtor to
            produce verification of her Social Security number at her October 23, 2018
            Section 341 Meeting of Creditors.

            Violation of 11 U.S.C. §1307(c)(4) – Failure to Commence making Plan
            Payments.
                   • Debtor has not yet made her first Plan payment.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
Case 18-13079-KHK       Doc 13  Filed 11/02/18 Entered 11/02/18 14:01:23              Desc Main
                                Document     Page 2 of 3
     Notice and Motion to Dismiss
     Helen T. McIntosh, Case #18-13079-KHK

            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on November 29, 2018 at 9:30 a.m., in Courtroom III
     on the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _November 2, 2018_____                         __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421
Case 18-13079-KHK      Doc 13   Filed 11/02/18 Entered 11/02/18 14:01:23            Desc Main
                                Document     Page 3 of 3
     Notice and Motion to Dismiss
     Helen T. McIntosh, Case #18-13079-KHK

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 2nd day of November, 2018, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Helen T. McIntosh                           Tommy Andrews, Jr., Esq.
     Chapter 13 Debtor                           Attorney for Debtor
     4915 Virginia St.                           122 N. Alfred St.
     Alexandria, VA 22312                        Alexandria, VA 22314

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
